VENTERS, J.,
DISSENTS:
I respectfully dissent. On countless occasions, . this Court has steadfastly held that “a mistrial is an extreme remedy and should be resorted to only when there appears in the record a-manifest necessity for such an action or an urgent or real necessity.” Dunlap v. Commonwealth, 435 S.W.3d 537, 604 (Ky.2013), as modified (Feb. 20, 2014).5 We have instructed the trial courts that their discretion to order a mistrial “is to be used sparingly and only with the utmost caution, under urgent circumstances, and for very plain and obvious causes.” ' Commonwealth v. Scott, 12 S.W.3d 682, 685 (Ky.2000). We said in Parker v. Commonwealth, that a trial court should declare a mistrial “only when there is a fundamental defect in the proceedings.” 291 S.W.3d 647, 658 (Ky.2009). We said in Brown v. Commonwealth that a trial court should declare a mistrial only when “the error is ‘of such magnitude that a .litigant would be denied a fair and impartial trial, and the prejudicial effect could be removed in no other way.’ ” 416 S.W.3d 302, 312 (Ky.2013) (citation omitted).
In conjunction with the foregoing principles, we have consistently held that a mistrial is improper when the taint of improper information going to the jury can be cured with an admonition. Matthews v. Commonwealth, 163 S.W.3d 11, 17 (Ky. 2005). In fact, so strong is our faith in the efficacy of an admonition to cure the taint of improper evidence that we allow for only two circumstances in which an admonition will be deemed to be an insufficient cure: 1) when there is “an overwhelming probability that the jury will be unable to follow the court’s admonition and there is a strong likelihood that the effect of the inadmissible evidence would be devastating to the defendant;” or 2) “when the improper question was asked [or other improper information imported] without a factual basis and was inflammatory or highly prejudicial.” Bartley v. Commonwealth, 400 S.W.3d 714, 735 (Ky.2013); Parker, 291 S.W.3d at .658; Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003). Consider the following recent examples in which, despite obviously improper and seriously prejudicial evidence, we held that a mistrial was properly denied *805because the taint could be cured by an admonition.
In Bartley, a trial witness’s “disturbing” suggestion that the defendant inflicted numerous cigarette burns on her severely disabled child was readily cured by an admonition to the jury “not to consider” the witness’s improper cigarette-bum testimony. 400 S.W.3d 714, 735-36.
In Parker, a witness’s improper and highly prejudicial testimony that he feared he would be killed for testifying against the defendant was cured by the judge’s admonishment of the jury “to disregard the last question and answer.” 291 S.W.3d at 657.
In Johnson, the prosecutor’s improper questioning of a witness about the defendant’s prior criminal conviction did not warrant a mistrial because the prejudice was cured by the trial judge’s admonition to the jury to “disregard that particular question and the fact that Mr. Johnson may have pled guilty to any offense at any other time.” 105 S.W.3d at 440-41.
In Olson v. Commonwealth, the prosecutor told the jury in his opening statement that witnesses would testify that the defendant admitted her role in the murder. The evidence to support that highly incriminating remark was never presented. Not only did we conclude that a mistrial was properly denied, we went so far as to say that the defendant herself could have “removed or mitigated [the prejudicial effect] through [her] closing argument, by pointing out that the Commonwealth failed to produce evidence promised in its opening statement.” 2005-SC-000592-MR, 2008 WL 746651 at *7 (Ky. Mar. 20, 2008), as modified on denial of reh’g (Aug. 21, 2008).
The law could not be clearer: a mistrial is an “extreme remedy” to be granted with “utmost caution” only as a “manifest necessity” when a “fundamental defect in the proceedings” presents an “urgent or real necessity.” When improper information is-heard by the jury, a mistrial is acceptable only if there is an overwhelming probability that the jury will be unable to follow the court’s admonition and a strong likelihood that the effect of the inadmissible evidence would be devastating; or if the information presented lacked a factual basis and was inflammatory or highly prejudicial.
Significantly, in its brief to this Court, the Commonwealth does not attempt to explain how defense counsel’s comment could be “of such magnitude that a litigant would be denied a fair and impartial trial and the prejudicial effect could be removed in no other way”6 but a mistrial. The Commonwealth says that “defense counsel’s blatant disregard for the trial court’s ruling is what necessitated the granting of the mistrial.” Yet, we have never held that violating a court ruling alone is grounds for a mistrial. Certainly, a serious prejudicial effect arising out of such conduct could compel a mistrial, but it is the effect that must meet the mistrial standard, not the audacity of the perpetrator’s defiance. The Commonwealth does not explain or describe any prejudice caused to its case by the defense counsel’s conduct; and neither does the Court of Appeals.
The Court of Appeals says that the “repeated disregard of the trial court’s ruling by Sneed’s counsel created the need for the trial court to declare a mistrial.” Based on our well-established standards, there cannot be a “need for the trial court to declare a mistrial” unless there is an “error [ ] of such magnitude that a litigant would be denied a fair and impartial trial and the prejudicial effect could be removed in no other way.” Id. Neither the majori*806ty opinion, the separate concurring opinion, nor the Court of Appeals opinion explain how the Commonwealth would be denied a fair and impartial trial by defense counsel’s conduct or what “prejudicial effect” was created that could only be cured by a mistrial.
I fully understand that, as a court of appellate review, we do not substitute our discretion for that of the trial court. We defer to the trial court’s discretion to determine if, based upon the exacting standards we set, a mistrial is a manifest necessity. But, to exercise its discretion, a trial court is obliged to use the standards we set. A discretionary decision that fails to apply the applicable standard of law is a decision that is “unsupported by sound legal principles,” and thus, is an abuse of discretion. Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.1999). In other words, a mistrial declared without any ar-ticulable connection to the governing rule of law is unsupported by “sound legal principles,” and is, therefore, an abuse of discretion.
I do not suggest that this well-respected and experienced trial judge does not know the standard for declaring a mistrial; I simply point , out that he did not apply the standard for declaring a mistrial and made no findings to indicate the proper standard was applied. In neither the oral ruling from the bench, nor the written order that later memorialized the'.declaration of the mistrial, did the trial court indicate how such prejudice was inflicted upon the Commonwealth’s case that it could not be cured by another admonition. The trial court offered no explanation for the manifest necessity of a mistrial.
The prosecutor also did not explain the necessity for a mistrial. The only justification expressed for declaring a mistrial was that defense counsel made an improper comment during the opening statement.
In my view, especially in the wake of Olson, how such a run-of-the-mill misstep in an opening statement becomes “an error of such magnitude that a litigant would be denied a fair and impartial trial and the prejudicial effect could be removed in no other way” is a mystery that requires an explanation.
The harsh ramifications in this case of a decision of this Court adverse to the Commonwealth is manifest. But the constitutional implication of declaring a mistrial was also obvious and it was squarely presented in the trial court before the mistrial was declared. It is no accident that. a mistrial is an “extreme remedy” justifiable only when it is manifestly necessary to cure a “fundamental defect” that can be fairly addressed no other way. A mistrial in a criminal case comes at the expense of the defendant’s Constitutional right to protection against double jeopardy. Consequently, we allow the forfeiture of that right only when no other option is available to avoid injustice. That is why we have the long litany of cases emphasizing the extraordinary requirements for granting a mistrial.
Over the years, we have dismissed as harmless error scores of similar offensive statements by attorneys in both criminal and civil cases because we could see no perceptible effect at all on the outcomes of the cases. The majority opinion casts many of those decisions in doubt. We can now expect that in scores of future cases criminal defendants in cases like Parker, Johnson, Bartley, and Olson will remind us how a lawyer’s opening statement claiming that a witness will lie, or is a liar, is now “a fundamental defect in the proceeding” requiring reversal.
I will not debate with the majority (and separate concurrence) over the admissibility of evidence alluded to in defense counsel’s opening statement. The majority and *807separate concurrence postulate various reasons for' its inadmissibility that were not raised, addressed, or decided in trial court or the Court of Appeals, and thus had no effect on whether a mistrial was necessary. It suffices to say that the only basis utilized by the trial court and the Court of Appeals as justification for a mistrial was their perceived violation of the rule we set forth in Moss v. Commonwealth, 949 S.W.2d 579, 583 (Ky.1997).
The trial court based the declaration of a mistrial upon this statement from Moss: “[I]t is improper to require a witness to comment on the credibility of another witness. A witness’s opinion about the truth of the testimony of another witness is not permitted.” The trial court expressly quoted the excerpt in Moss taken from the Supreme Court of Rhode Island in State v. James, 557 A.2d 471, 473 (R.I.1989): “Neither expert nor lay witnesses may testify that another witness or a defendant is lying or faking. That determination is within the exclusive province of the jury.”
However, Moss does not apply here. Moss prohibits questions that ask one witness “to characterize the testimony of another witness ... as lying.” 949 S.W.2d at 583. The basis for the rule stated in Moss is that a witness’s opinion about the truth of the testimony of another -witness is not relevant to the jury’s determination. Nothing in Moss, or in any other case that I know of, prohibits a lawyer in his opening statement from telling the jury that the evidence will show that an adversarial witness will be lying.
We may quibble about the use of such indelicate terms as “liar,” arid certainly within some reasonable limits &e trial court can preserve the decorum of the courtroom by moderating the tolerable range of offensive discourse. But Moss does not apply to the circumstances of this case and cannot in this instance form the basis of prejudicial error compelling a mistrial.
For the foregoing reasons, I respectfully dissent.
Noble, J., joins.

. Mayse v. Commonwealth, 422 S.W.3d 223, 229 (Ky. 2013), as modified on denial of reh’g (Mar. 20, 2014); Doneghy v. Commonwealth, 410 S.W.3d. 95, 107 (Ky. 2013); Brown v. Commonwealth, 416 S.W.3d 302, 312 (Ky.2013); Oro-Jimenez v. Commonwealth, 412 S.W.3d 174, 181 (Ky. 2013); Baumia v. Commonwealth, 402 S.W.3d 530, 541 (Ky. 2013); Slone v. Commonwealth, 382 S.W.3d 851, 858 (Ky. 2012); York v. Commonwealth, 353 S.W.3d 603, 607 (Ky. 2011); Parker v. Commonwealth, 291 S.W.3d 647, 658 (Ky. 2009); Olson v. Commonwealth, 2005-SC-000592-MR, 2008 WL 746651 at *7 (Ky. Mar. 20, 2008), as modified on denial of reh’g (Aug. 21, 2008)(unpublished); Matthews v. Commonwealth, 163 S.W.3d 11, 17 (Ky. 2005), as modified (Aug. 25, 2005); Dawson v. Commonwealth, 2003-SC-0363-MR, 2005 WL 1412522 at *3 (Ky. June 16, 2005)(unpublished); Bray v. Commonwealth, 177 S.W.3d 741, 752 (Ky. 2005), overruled on other grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010); Woodard v. Commonwealth, 147 S.W.3d 63, 68 (Ky. 2004); Commonwealth v. Scott, 12 S.W.3d 682, 684 (Ky. 2000); Skaggs v. Commonwealth, 694 S.W.2d 672, 678 (Ky. 1985); and others too numerous to list.


. Brown, 416 S.W.3d at 312.